Order entered March 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00450-CV

                                  JAMES T. CHAO, Appellant

                                                V.

 PLANO BUILDING STANDARD COMMISSION, CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-05450-2016

                                            ORDER
       Before the Court is appellant’s March 7, 2018 third motion for an extension of time to

file a brief. We GRANT the motion and extend the time to March 14, 2018. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      ADA BROWN
                                                                JUSTICE